department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date c h i ef c ou n sel of f i c e of number info release date conex-112046-09 uil the honorable robert e byrd united_states senate washington dc dear senator byrd this letter responds to your inquiry dated date submitted on behalf of your constituent ---------------------- he asked whether he is eligible for the first-time_homebuyer credit for the purchase of a home in financed with the proceeds of tax- exempt mortgage revenue bonds the law provides taxpayers with a credit for purchasing their first home during two separate periods qualifications for the credit differ between the periods the first period was between date and date and the law denied the first- time homebuyer credit for home purchases financed with the proceeds of tax-exempt mortgage revenue bonds during that period see section d of the economic and housing recovery act of pub_l_no 122_stat_2654 pincite and former sec_36 of the internal_revenue_code code ---------------indicates that he purchased his first home and financed it with the proceeds of tax-exempt mortgage revenue bonds during the first period between date and date consequently ------------------home purchase does not qualify for the first-time_homebuyer credit congress amended sec_36 of the code to provide different rules for purchases during the second period between date and date see section of the american reinvestment and recovery tax act of pub_l_no 123_stat_115 pincite the amended law does not prohibit financing with the proceeds of tax-exempt mortgage revenue bonds however the amendment did not remove the financing prohibition for first-time home purchases like ----------------- before date unfortunately the law does not grant the internal_revenue_service conex-112046-09 administrative authority to disregard the financing prohibition for purchases during the first period i hope this information is helpful if you have any questions regarding this matter please contact ---------------------------- at -------------------- sincerely george j blaine associate chief_counsel office of associate chief_counsel income_tax and accounting
